EX-99.77J REVALUATN Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended December 31, 2008, the Al Frank Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital Al Frank Fund $(20,947) $13,799 $7,148 Al Frank Dividend Value Fund (4) 4 - These permanent differences primarily relate to real estate investment trust adjustments. For the year ended December 31, 2008, the Capital Advisors Growth Fund decreased accumulated net realized losses on investments by $1 and decreased undistributed net investment income by $1. For the year ended December 31, 2008, the Phocas Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital Real Estate Fund $(6) $6 $- Small Cap Value Fund 42,024 (42,024) $- The reclassifications have no effect on net assets or net asset value per share.
